Citation Nr: 0639413	
Decision Date: 12/18/06    Archive Date: 01/04/07

DOCKET NO.  03-01 817	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for a left knee 
disorder.

2.  Entitlement to service connection for a right knee 
disorder.

3.  Entitlement to service connection or a right hip 
disorder, claimed as secondary to a bilateral knee disorder.

4.  Entitlement to service connection for a left hip 
disorder, claimed as secondary to a bilateral knee disorder.

5.  Entitlement to service connection for a back disorder, 
claimed as secondary to a bilateral knee disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans
WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

S. Bush, Associate Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Albuquerque, New Mexico.  Subsequent to the issuance of these 
rating decisions, the veteran moved from New Mexico to 
Oklahoma; the Muskogee RO currently has jurisdiction over the 
veteran's claims.  

Procedural history

The veteran served on active duty in the United States Navy 
from November 26, 1979 to January 22, 1980.

In a March 2002 rating decision, the RO denied the veteran's 
claims for entitlement to service connection for right and 
left knee disorders.  The veteran perfected an appeal of that 
decision.

In a December 2003 rating decision, the RO denied the 
veteran's claims of entitlement to service connection for 
left and right hip disorders and a low back disorder, claimed 
as secondary to knee disability.  The veteran perfected an 
appeal of that decision.

These claims were remanded by the Board in February 2006 for 
further evidentiary development, specifically a VA medical 
nexus opinion.  This was accomplished, and in August 2006 the 
VA Appeals Management Resource Center (AMC) issued a 
supplemental statement of the case which continued to deny 
the veteran's claims for entitlement to service connection 
for left and right knee disorders, left and right hip 
disorders and a low back disorder.  The veteran's claims 
folder has been returned to the Board for further appellate 
proceedings.

In October 2006, after the issuance of the last SSOC, the 
veteran submitted a letter and treatment records directly to 
the Board, without a waiver of agency of original 
jurisdiction (AOJ) consideration.  Upon review of this 
material, the Board finds that it is duplicative of records 
and statements previously submitted by and on behalf of the 
veteran and considered by the AOJ.  Thus, obtaining a waiver 
or remanding this case for AOJ consideration of this material 
is unnecessary.  See 38 C.F.R. § 20.1304 (2006).

Issues not on appeal

In February 2006, the Board denied the veteran's claims of 
entitlement to service connection for a cardiovascular 
disorder, a respiratory disorder, diabetes, a right hip 
disorder on a direct basis, a left hip disorder on a direct 
basis, a back disorder on a direct basis, post traumatic 
stress disorder (PTSD) and entitlement to automobile and 
adaptive equipment and/or adaptive equipment.  The Board's 
decision is final.  See 38 C.F.R. § 20.1100 (2006).  


FINDINGS OF FACT

1.  The competent medical evidence of record does not support 
a finding that a relationship exists between the veteran's 
left knee disorder and her military service.

2.  The competent medical evidence of record does not support 
a finding that a relationship exists between the veteran's 
right knee disorder and her military service.

3.  The competent medical evidence of record does not support 
a finding that a current right hip disorder exists.

4.  The competent medical evidence of record does not support 
a finding that a current left hip disorder exists.


CONCLUSIONS OF LAW

1.  A left knee disorder was not incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1131 (West 2002); 38 
C.F.R. § 3.303 (2006).

2.  A right knee disorder was not incurred in or aggravated 
by active military service.  38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. § 3.303 (2006).

3.  A right hip disorder is not proximately due to nor is the 
result of a service-connected disability.  38 C.F.R. §3.310 
(2006). 

4.  A left hip disorder is not proximately due to nor is the 
result of a service-connected disability.  38 C.F.R. §3.310 
(2006). 

5.  A low back disorder is not proximately due to nor is the 
result of a service-connected disability.  38 C.F.R. §3.310 
(2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks entitlement to service connection for 
several claimed disabilities.  The veteran's knee claims are 
being sought on a direct basis, and the hip and back 
disabilities are claimed as being secondary to the knee 
disabilities.  For the sake of economy the Board will address 
the knee claims together and the hip and low back claims 
together.

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The Board will then render a 
decision.

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA.  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits.  The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2006).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.



Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claims.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issues on appeal.  The Board 
observes that the veteran was informed of the evidentiary 
requirements for service connection in a letter from the AMC 
[subsequent to the Board's February 2006 remand] dated 
February 28, 2006.  Specifically, the February 2006 letter 
noted that to establish service connection for her claims on 
a direct basis, the veteran must submit competent medical 
evidence of a "relationship between your disability and an 
injury, disease or event in service."  The February 2006 
also detailed the evidentiary requirements for secondary 
service connection claims, including evidence that "your 
service-connected disability either caused or aggravated your 
additional disability."

Crucially, the veteran was informed of VA's duty to assist 
her in the development of her claims in the above-referenced 
February 2006 letter, whereby the veteran was advised of the 
provisions relating to the VCAA.  [The Board notes that there 
are other VCAA letters of record; however, the February 2006 
was specifically in reference to the five issues being 
adjudicated in the instant decision.  Accordingly, the other 
letters will not be further discussed.]  Specifically, the 
veteran was advised in the February 2006 letter that VA would 
assist him with obtaining relevant records from any Federal 
agency, including records from the military, VA Medical 
Centers and the Social Security Administration.  With respect 
to private treatment records, the February 2006 letter 
informed the veteran that VA would make reasonable efforts to 
obtain non-Federal evidence.  Included with the February 2006 
letter were copies of VA Form 21-4142, Authorization and 
Consent to Release Information, and the letter asked that the 
veteran complete such so that the RO could obtain private 
records on her behalf.  The February 2006 letter specifically 
noted: "If the evidence is not in your possession, you must 
give us enough information about the evidence so that we can 
request it from the person or agency that has it.  If the 
holder of the evidence declines to give it to us, asks for a 
fee to provide it, or VA otherwise cannot get the evidence, 
we will notify you.  It is your responsibility to make sure 
we receive all requested records that are not in the 
possession of a Federal department or agency" [Emphasis in 
original].  The veteran was also informed in the February 
2006 VCAA letter that VA examination was being scheduled to 
make a decision on her claims, and she would be notified as 
to the date and time of said examination [such was 
accomplished in April 2006]. 

Finally, the Board notes that the February 2006 VCAA letter 
specifically requested of the veteran: "If you have any 
additional evidence in your possession, that pertains to your 
appeal, that you have not yet submitted, please send it to 
us" [Emphasis in original].  This request complies with the 
requirements of 38 C.F.R. § 3.159 (b) in that it informed the 
veteran that he could submit or identify evidence other than 
what was specifically requested by the RO.  

The veteran was not initially provided notice of the VCAA 
prior to the initial adjudication of her claims, which was by 
rating decision in March 2002 and December 2003.  The Board 
is of course aware of the Court's decision in Pelegrini v. 
Principi, 17 Vet. App. 412 (2004), which appears to stand for 
the proposition that VCAA notice must be sent prior to 
adjudication of an issue by the RO.  Crucially, the veteran 
was provided with VCAA notice through the February 2006 VCAA 
letter and her claims were readjudicated in the August 2006 
SSOC, after she was provided with the opportunity to submit 
evidence and argument in support of her claims and to respond 
to the VA notice.  Thus, any VCAA notice deficiency has been 
rectified, and there is no prejudice to the veteran in 
proceeding to consider her claims on the merits.  The veteran 
has pointed to no prejudice resulting from the timing of the 
VCAA notice. 

Finally, there has been a significant recent Court decision 
concerning the VCAA.  In Dingess v. Nicholson, 19 Vet. App. 
473 (2006), the Court observed that a claim of entitlement to 
service connection consists of five elements:  (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date.  Because a service 
connection claim is comprised of five elements, the Court 
further held that the notice requirements of section 5103(a) 
apply generally to all five elements of that claim.  
Therefore, upon receipt of an application for a service 
connection claim, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In this case, element (1), veteran status, is not at issue.  
Moreover, elements (4) and (5), degree of disability and 
effective date, are rendered moot via the RO's denial of 
service connection for the veteran's claimed knee, hip and 
back disorders.  In other words, any lack advisement as to 
those two elements is meaningless, because disability ratings 
and effective dates were not assigned.  The veteran's claims 
of entitlement to service connection were denied based on 
elements (2), existence of a disability, and (3), connection 
between the veteran's service and the claimed disabilities.  
As explained above, she has received proper VCAA notice as to 
her obligations, and those of VA, with respect to those 
crucial elements.  

Because as discussed below the Board is denying the veteran's 
claims, elements (4) and (5) remain moot.

In short, the record indicates that the veteran received 
appropriate notice pursuant to the VCAA.

Because there is no indication that there exists any evidence 
which could be obtained which would have an effect on the 
outcome of this case, no further VCAA notice is necessary.  
See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA 
notice not required where there is no reasonable possibility 
that additional development will aid the veteran].

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate claims for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claims.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claims.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claims.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2006).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate her claims, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating them.  
In particular, the RO has obtained reports of VA and private 
treatment of the veteran.  Additionally, the veteran was 
afforded a VA examination in April 2006, pursuant to the 
Board's February 2006 remand instructions.  The report of 
this examination reflects that the examiner reviewed the 
veteran's past medical history, recorded her current 
complaints, conducted appropriate physical examinations and 
rendered appropriate diagnoses and opinions.  

Accordingly, the Board finds that under the circumstances of 
this case, the VA has satisfied the notification and duty to 
assist provisions of the VCAA and that no further actions 
need be undertaken on the veteran's behalf.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2006).  The veteran has been accorded the opportunity to 
present evidence and argument in support of her claims.  The 
veteran testified before a hearing officer at a personal 
hearing held at the Muskogee RO in April 2003.

Accordingly, the Board will proceed to a decision. 

1.  Entitlement to service connection for a left knee 
disorder.

2.  Entitlement to service connection for a right knee 
disorder.

Relevant law and regulations
Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. § 3.303 (2006).  

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Analysis

The veteran claims that her current knee problems are a 
result of doing pushups in basic training.  See a November 
15, 2006 Appellant's Post-Remand Brief, page 3.

As detailed above, in order to establish service connection 
for the claimed disorder on a direct basis, there must be (1) 
medical evidence of a current disability; (2) evidence of the 
in-service incurrence or aggravation of a disease or injury 
or evidence of a service-connected disability; and (3) 
medical evidence of a nexus between (1) and (2).  See 
Hickson, supra.

With respect to Hickson element (1), the Board finds that the 
veteran has medical evidence of disability of the bilateral 
knees, as detailed in the April 2006 VA examination report.  
Hickson element (1), current disability, has therefore been 
met for the claims.

With respect to Hickson element (2), disease or injury in 
service, the Board will separately address the matters of in-
service disease and in-service injury.

With respect to in-service disease, the medical evidence from 
the veteran's brief period of military service does not 
establish that bilateral knee disease existed in service.  It 
appears that a bilateral knee disability was initially 
diagnosed many years after service.
  
With respect to in-service injury, a December 1979 service 
medical record shows the veteran complaining of knee pain 
following physical training.  An assessment of "probable 
chondromalacia" was made.  Hickson element (2) has therefore 
been met.  

With respect to crucial Hickson element (3), medical nexus, 
the competent medical evidence of record indicates that there 
is no relationship between the veteran's knee complaints in 
service and her current knee problems.  The April 2006 VA 
examiner, who was specifically asked to opine on this matter, 
found no validity to the veteran's claim that she injured her 
knees as a result of push-ups in service: "it is hard for me 
to relate the disability of the knee to the service because 
she claims that after pushups her knee gave way and I do not 
understand how this could happen during pushups, creating an 
injury to the ligament of the knee."  The examiner 
specifically discounted any relationship between the 
veteran's current knee disability and her military service.

The claims folder contains no competent medical evidence 
which is contrary to the findings of the April 2006 VA 
examiner.  As was described in the Board's VCAA discussion 
above, the veteran has been accorded ample opportunity to 
secure and present medical nexus evidence in her favor.  If 
the veteran felt the April 2006 VA opinion was wrong, she 
could have submitted another medical nexus opinion; she did 
not do so.  See 38 U.S.C.A. § 5107(a) [it is the claimant's 
responsibility to support a claim for VA benefits].

To the extent that the veteran herself contends that a 
medical relationship exists between her military service and 
her knee disability, her opinion is entitled to no weight of 
probative value.  See Espiritu v. Derwinski, 2 Vet. App. 491, 
494-5 (1992) see also 38 C.F.R. § 3.159 (a)(1) [competent 
medical evidence means evidence provided by a person who is 
qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions].  The statements 
offered in support of the veteran's claims by her are not 
competent medical evidence and do not serve to establish a 
medical nexus.  

The veteran and her representative have argued that she has 
had continuous knee problems since service.  See the November 
15, 2006 Appellant's Post-Remand Brief, page 3.  The Board is 
of course aware of the provisions of 38 C.F.R. 
§ 3.303(b) (2006), relating to chronicity and continuity of 
symptomatology.  However, there is no objective medical 
evidence of diagnosed bilateral knee problems until 
arthroscopic surgery on her left knee in 1986 and her right 
knee in 1987, years after the veteran's short period of 
active duty and according to the evidence of record as a 
result of a post-service injury.  

Supporting medical evidence is required.  See Voerth v. West, 
13 Vet. App. 117, 120-1 (1999) [there must be medical 
evidence on file demonstrating a relationship between the 
veteran's current disability and the claimed continuous 
symptomatology, unless such a relationship is one as to which 
a lay person's observation is competent].  Such evidence is 
lacking in this case.  Continuity of symptomatology after 
service is therefore not demonstrated.

Accordingly, Hickson element (3) has not been met, and the 
veteran's claims fail on this basis alone.

3.  Entitlement to service connection or a right hip 
disorder, claimed as secondary to a bilateral knee disorder.

4.  Entitlement to service connection for a left hip 
disorder, claimed as secondary to a bilateral knee disorder.

5.  Entitlement to service connection for a back disorder, 
claimed as secondary to a bilateral knee disorder.

Relevant law and regulations

Service connection may be granted for a disability that is 
proximately due to, the result of, or aggravated by a 
service-connected disability.  38 C.F.R. § 3.310(a) (2006); 
see also Harder v. Brown, 5 Vet. App. 183, 187 (1993).  

In order to establish service connection for a claimed 
disability on a secondary basis, there must be (1) medical 
evidence of a current disability; (2) a service-connected 
disability; and (3) medical evidence of a nexus between the 
service-connected disease or injury and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).  

Service connection presupposes a diagnosis of a current 
disability.  See Rabideau v. Derwinski, 2 Vet. App. 141 
(1992).  A "current disability" means a disability shown by 
competent medical evidence to exist.  See Chelte v. Brown, 10 
Vet. App. 268 (1997).  

Analysis

The veteran contends that her current hip and back problems 
are due to her knee problems.  See the veteran's undated 
statement, received at the RO on October 25, 2006.  

As noted in the Introduction above, these claims are only 
being adjudicated on a secondary basis, as direct service 
connection has already been denied by the Board in its 
February 2006 decision.  In addition, the veteran has not 
contended, and the evidence in the record does not 
demonstrate, that there is any relationship between the 
veteran's only service-connected disability, right wrist 
fracture residuals, and the claimed hip and back 
disabilities.

As detailed above, service connection has been denied for the 
veteran's bilateral knee condition.  Therefore, the veteran 
has no service-connected knee disability to which she may 
attribute her current hip and back problems.  Accordingly, 
Wallin element (2) has not been met for the veteran's claims, 
and they fail on this basis alone.

For the sake of completeness, the Board will discuss the 
remaining two Wallin elements.  See Luallen v. Brown, 8 Vet. 
App. 92, 95-6 (1995), citing Holbrook v. Brown, 8 Vet. App. 
91, 92 (1995) [the Board has the fundamental authority to 
decide a claim in the alternative].

With respect to Wallin element (1), current disability, and 
the veteran's hip claims, the April 2006 VA examiner found no 
left or right hip disorder on physical examination.  X-rays 
taken of the hips were completely normal ["absolutely 
pristine" in the words of the VA examiner].  

To the extent that the veteran believes that she currently 
has bilateral hip disability, it is now well established that 
lay persons without medical training, such as the veteran, 
are not competent to comment on medical matters such as 
diagnosis, date of onset or cause of a disability.  See 
Espiritu, supra.  The veteran's own statements offered in 
support of the veteran's bilateral hip claims are not 
competent medical evidence and do not serve to establish the 
existence of a current disability.  

To the extent that the veteran may experience hip pain, pain, 
in and of itself, does not constitute a disability for which 
service connection may be granted.  
See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999) 
[symptoms without a diagnosed or identifiable underlying 
malady or condition, does not in and of itself constitute a 
disability for which service connection may be granted].  The 
April 2006 VA examiner observed that the veteran evidently 
perceived excruciating pain, which was out of proportion to 
physical findings, in many joints and stated "I feel she is 
over-exaggerating her symptoms . . . She seems extremely 
depressed.. . . . I do believe she needs help about this."   

In the absence of any currently diagnosed bilateral hip 
disability, service connection may not be granted.  See 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Gilpin v. 
Brown, 155 F.3d 1353 (Fed. Cir. 1998) [service connection 
cannot be granted if the claimed disability does not exist].  
Accordingly, Wallin element (1) has not been met for the 
right and left hip claims, and they also fail on this basis.

With respect to Wallin element (1), the April 2006 VA 
examiner acknowledged minimal arthritic changes in the lumbar 
spine.  Accordingly, Wallin element (1) is satisfied for the 
back claim.

Finally, with respect to Wallin element (3), medical nexus, 
there is no competent medical evidence to support the 
veteran's three claims.  The April 2006 VA examiner 
specifically found: "I do not believe that this [bilateral 
knee] disability has any repercussions on her hip, left hip 
or right hip.  As far as her back disability, yes she does 
present some compression fracture, old, at the level of the 
thoracic spine, which is documented on previous examination 
in 2001 and 2003 in the c-file.  It is conceivable that this 
was due to the instability of the knee."  

This opinion is fatal to all three claims.  Even though the 
examiner noted that such a relationship between the veteran's 
back and knees was "conceivable," such does not amount to a 
competent nexus opinion.  The Court has held that medical 
opinions which are speculative, general or inconclusive in 
nature, cannot support a claim.  See Obert v. Brown, 5 Vet. 
App. 30, 33 (1993); Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).  

In any event, the April 2006 examiner's opinion, to extent it 
relates the veteran's back problem to her knees, does not 
allow for the grant of benefits sought on appeal, as the 
veteran's knee problems have not been service connected, as 
detailed above.

The veteran's representative has indicated dissatisfaction 
with the April 2006 VA examiner's opinion.  See the November 
15, 2006 Appellant's Post-Remand Brief.  However, the 
examination report, with accompanying x-ray studies, appears 
to have been based on a thorough review of the claims folder 
and examination of the veteran.  It is true that the report 
was not favorable to the veteran's claims.  Moreover, it was 
hardly flattering to the veteran herself, who the examiner 
described in no uncertain terms as "malingering".  However, 
mere dissatisfaction with conclusions contained in an 
examination report provides no basis for characterizing the 
examination as inadequate.  The Board declines to further 
develop this case, beyond the development which was 
accomplished pursuant to its February 2006 remand. 

As was described in the Board's VCAA discussion above, the 
veteran has been accorded ample opportunity to secure and 
present medical nexus evidence in her favor.  If the veteran 
felt the April 2006 VA opinion was wrong, she could have 
submitted another medical nexus opinion; she did not do so.  
See 38 U.S.C.A. § 5107(a) [it is the claimant's 
responsibility to support a claim for VA benefits].

Accordingly, Wallin element (3) has not been met, and the 
veteran's claims also fail on this basis.

Conclusion

In conclusion, for the reasons and bases expressed above, the 
Board finds that the preponderance of the evidence is against 
the veteran's claims for entitlement to service connection 
for disabilities of the right knee, left knee, left hip, 
right hip and low back.  With respect to the bilateral knee 
claims, Hickson element (3) has not been met.  With respect 
to the veteran's bilateral hip claims, all three Wallin 
elements have not been met, and with respect to the low back 
claim, Wallin elements (2) and (3) have not been met.  The 
benefits sought on appeal are accordingly denied.  


ORDER

Entitlement to service connection for a left knee disorder is 
denied.

Entitlement to service connection for a right knee disorder 
is denied.

Entitlement to service connection or a right hip disorder, 
claimed as secondary to a bilateral knee disorder, is denied.

Entitlement to service connection for a left hip disorder, 
claimed as secondary to a bilateral knee disorder, is denied.

Entitlement to service connection for a low back disorder, 
claimed as secondary to a bilateral knee disorder, is denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


